Citation Nr: 1612116	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-45 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for varicose veins of the right lower extremity, to include as due to herbicide exposure. 

2. Entitlement to service connection for varicose veins of the left lower extremity, to include as due to herbicide exposure.

3. Entitlement to service connection for psoriasis of the elbows, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.  The Regional Office in New York now has jurisdiction over the matter. 

In January 2016, the Veteran testified before the Board at a videoconference hearing.  A copy of the transcript has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A March 2005 predetermination notice indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  In June 2011, the RO submitted a request for SSA records that was acknowledged; however, the Veteran's SSA records have not been associated with the claims file.  As these records may contain pertinent information as to the Veteran's appeal, they must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, the Veteran should be afforded a VA examination.  The medical evidence establishes that the Veteran has varicose veins of the lower extremities and psoriasis of the elbows.  The Veteran attributes these conditions to herbicide exposure in service and testified that some of his doctors may have "hinted" that the exposure caused the claimed conditions.  The Veteran's military records show that he served in the Republic of Vietnam, thus exposure to herbicides is conceded.  However, to date, the Veteran has not been afforded a VA examination addressing whether the conditions are related to herbicide exposure.  On remand, an examination and opinion should be obtained.  38 C.F.R. § 3.159(c)(4).

Furthermore, at the January 2016 hearing, the Veteran testified that he is receiving ongoing care at the VA medical center in Bronx, New York.  These records have not been associated with the claims file and there is no indication that an attempt has been made to obtain these records.  Accordingly, these outstanding treatment records should be obtained and associated with the Veteran's claims folder.

The Board notes that additional evidence, including VA treatment records, has been received since the September 2010 statement of the case (SOC).  On remand, the RO should review the entire claims file, and consider such evidence in an SSOC.

Accordingly, the case is REMANDED for the following actions:

1. Contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.

2.  Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed conditions.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

3. After completion of the foregoing, schedule the Veteran for an appropriate examination to determine the nature and likely etiology of his varicose veins of the right and left lower extremities and psoriasis of the elbows.  The claims file and any pertinent records must be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's varicose veins of the lower extremities and psoriasis of the elbows is related to his service, including herbicide exposure.  

A complete rationale is requested for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. Upon completion of the above, readjudicate the issues on appeal.  If any benefits remain denied, issue a supplemental statement of the case, addressing all the evidence of record, including recently submitted evidence.  The Veteran and his representative should be provided the requisite period of time to respond. The case should then be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




